Pilgrim's Pride Corporation Net Sales by Primary Market Line for Quarter Ended: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. June 30, July 1, 2007 2006 (in thousands) Chicken Sales: United States Prepared Foods: Foodservice $ 493,872 $ 390,845 Retail $ 147,835 $ 83,235 Total Prepared Foods $ 641,707 $ 474,080 Fresh Chicken: Foodservice $ 670,203 $ 345,131 Retail $ 298,055 $ 122,912 Total Fresh Chicken $ 968,258 $ 468,043 Export and Other Export: Prepared Foods $ 24,358 $ 16,314 Chicken $ 168,514 $ 58,457 Total Export (a) $ 192,872 $ 74,772 Other Chicken By Products $ 6,481 $ 3,024 Total Export and Other $ 199,353 $ 77,795 Total U.S. Chicken $ 1,809,318 $ 1,019,918 Mexico: $ 131,637 $ 106,996 Total Chicken Sales $ 1,940,954 $ 1,126,915 Total Prepared Foods 666,065 490,394 Turkey Sales: Prepared Foods: Foodservice $ 440 $ 823 Retail $ 55 $ 187 Total Prepared Foods $ 495 $ 1,011 Fresh Turkey: Foodservice $ 3,092 $ 1,559 Retail $ 13,761 $ 11,988 Total Fresh Turkey $ 16,853 $ 13,547 Export and Other Export: Prepared Foods $ 122 $ 26 Turkey $ 1,218 $ 995 Total Export (a) $ 1,340 $ 1,021 Other Turkey By Products $ 226 $ 174 Total Export and Other $ 1,566 $ 1,194 Total Turkey Sales $ 18,914 $ 15,752 Total Prepared Foods $ 617 $ 1,037 Sale of Other Products U.S. $ 152,765 $ 137,997 Mexico $ 5,753 $ 6,982 Total Other Products $ 158,517 $ 144,979 Total Net Sales $ 2,118,386 $ 1,287,646 June 30, July 1, 2007 2006 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 27.3 % 38.3 % Retail 8.2 % 8.2 % Total Prepared Foods 35.5 % 46.5 % Fresh Chicken: Foodservice 37.0 % 33.8 % Retail 16.5 % 12.1 % Total Fresh Chicken 53.5 % 45.9 % Export and Other Export: Prepared Foods 1.3 % 1.6 % Chicken 9.3 % 5.7 % Total Export (a) 10.7 % 7.3 % Other Chicken By Products 0.4 % 0.3 % Export and Other 11.0 % 7.6 % Total U.S. Chicken 100.0 % 100.0 % Turkey Sales: U.S. Turkey Sales: Prepared Foods: Foodservice 2.3 % 5.2 % Retail 0.3 % 1.2 % Total Prepared Foods 2.6 % 6.4 % Fresh Turkey: Foodservice 16.3 % 9.9 % Retail 72.8 % 76.1 % Total Fresh Turkey 89.1 % 86.0 % Export and Other Export: Prepared Foods 0.6 % 0.2 % Turkey 6.4 % 6.3 % Total Export (a) 7.1 % 6.5 % Other Turkey By Products 1.2 % 1.1 % Export and Other 8.3 % 7.6 % Total U.S. Turkey 100.0 % 100.0 % Pilgrim's Pride Corporation Selected Financial Data for quarter ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 06/30/07 07/01/06 Income Statement Data: Net sales $ 2,118,386 $ 1,287,646 Non-recurring recoveries - - Turkey restructuring and related charges - - Gross margin 235,238 42,696 Selling, general and administrative expenses 98,461 69,433 Operating income (loss) 136,777 (26,737 ) Interest expense, net 40,723 11,468 Miscellaneous, net (2,869 ) (231 ) Income (loss) before income taxes and extraordinary charge 98,923 (37,974 ) Income tax expense (benefit) 36,282 (17,501 ) Income (loss) before extraordinary charge 62,641 (20,473 ) Extraordinary charge - net of tax - - Net income (loss) $ 62,641 $ (20,473 ) Per Common Share Data: Income (loss) before extraordinary charge $ 0.94 $ (0.31 ) Extraordinary charge - early repayment of debt - - Net Income (loss) $ 0.94 $ (0.31 ) Cash dividends $ 0.023 $ 0.023 Book value $ 16.98 $ 16.90 Balance Sheet Summary: Working capital $ 701,651 $ 438,856 Total assets $ 4,187,550 $ 2,335,571 Notes payable and current maturities of long-term debt $ 3,134 $ 7,768 Long-term debt, less current maturities $ 1,718,774 $ 484,970 Total debt $ 1,721,908 $ 492,738 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 1,130,034 $ 1,124,861 Cash Flow Summary: Operating cash flow $ 108,638 $ 8,558 Depreciation
